Citation Nr: 0328870	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant served on active duty from September 1968 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (ROs) in Pittsburgh, 
PA, that denied the benefit sought.  In February 2002 the 
veteran testified at a RO hearing.  A transcript of the 
hearing is of record.

In correspondence received in June 2001 the veteran filed a 
notice of disagreement with the rating decision which, in 
part, denied the veteran's claim for service connection for 
prostatitis as a result of exposure to herbicides.  As a 
statement of the case has not been issued as to this matter, 
it must be remanded to the RO.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a 
statement of the case, the issue should be remanded to the RO 
for appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The Board also notes that the veteran in May 2001 filed a 
claim for entitlement to a compensable rating for residuals 
of a healed fracture, right 4th toe.  This matter is referred 
to the RO for appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000.

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the Court provided further guidance regarding 
notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs 
to substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Here, 
the veteran was notified of pertinent provisions of the VCAA 
in correspondence dated in May 2001.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§  5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in §3.159(b)(1) to respond to 
a VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  Here, the 
May 2001 VCAA letter advised the veteran that he had 60 days 
to provide additional information; however, the letter 
further informed him that he had up to one year to submit 
evidence.  

The veteran's DD Form 214 indicates that he served in Vietnam 
and received the Combat Infantryman Badge.  In his August 
2000 Notice of Disagreement and during the February 2002 
hearing, the veteran discussed his experiences in Vietnam, 
which he claimed led to his PTSD.  

On PTSD evaluation in October 1999, the impressions included 
that PTSD was to be ruled out.  On March 2001 VA examination, 
it was concluded that the veteran did not meet the criteria 
for a diagnosis of PTSD.  On March 2002 VA examination, a 
dysthymic disorder was diagnosed.  The examiner did not 
comment as to whether or not the disorder was related to 
service.  VA's duty to assist includes arranging for a nexus 
opinion/examination, when indicated.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The veteran should also be 
notified that notwithstanding any 
ambiguity in previous notifications, a 
year is afforded for response to VCAA 
notice.

2.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to service connection for 
prostatitis, including citation to all 
pertinent law and regulations, and 
reflecting consideration of all evidence 
of record.  The veteran and his 
representative must be advised of the 
time limit for filing a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, 
only if the appeal is timely perfected, 
this issue is to be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

3.  The veteran should be afforded a VA 
examination by a psychiatrist who has not 
previously examined him to determine 
whether, at least as likely as not, he 
has a psychiatric disorder, to include 
PTSD, related to service.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
specifically note the veteran's correct 
current psychiatric diagnosis, and 
comment regarding any relationship 
between the diagnosed psychiatric 
disability and the veteran's service.  
The examiner should explain the rationale 
for any opinion given, and reconcile the 
opinion with the previous opinions of 
record.  

4.  The RO should then review the 
matter(s) on appeal.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
appellate review.

The purposes of this remand are to assist in the development 
of the claims, to provide adequate notice, and to satisfy due 
process considerations in keeping with the above-cited 
precedent decisions of the Court and the Federal Circuit.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


